                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ADON CONSTRUCTION INC., a     )           CIVIL NO. 16-00568 JAO-WRP
Hawaii Corporation; GREEN     )
VISION LLC, a Hawaii Limited  )           ORDER ADOPTING MAGISTRATE
Liability Company,            )           JUDGE’S FINDINGS AND
                              )           RECOMMENDATION TO GRANT
           Plaintiffs,        )           IN PART AND DENY IN PART
                              )           DEFENDANT RENESOLA
     vs.                      )           AMERICA, INC.’S MOTION FOR AN
                              )           AWARD OF ATTORNEYS’ FEES
RENESOLA AMERICA INC.;        )           AND NON-TAXABLE COSTS
KIVALU RAMANLAL; JOHN         )
DOES 1-10; JANE DOES 1-10;    )
DOE PARTNERSHIPS 1-10; DOE )
CORPORATIONS 1-10; DOE        )
ENTITIES 1-10 and DOE         )
GOVERNMENTAL ENTITIES 1- )
10,                           )
                              )
           Defendants.        )
_____________________________ )

     ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
    RECOMMENDATION TO GRANT IN PART AND DENY IN PART
 DEFENDANT RENESOLA AMERICA, INC.’S MOTION FOR AN AWARD
        OF ATTORNEYS’ FEES AND NON-TAXABLE COSTS

      Findings and Recommendation having been filed and served on all parties

on September 26, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Grant

in Part and Deny in Part Defendant Rensola America, Inc.’s Motion for an Award

of Attorneys’ Fees and Non-Taxable Costs,” ECF No. 201, is adopted as the
opinion and order of this Court.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, October 15, 2019.




CIVIL NO. 16-00567 JAO-WRP; ADON CONSTRUCTION, INC. V. RENESOLA AMERICA INC.;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO GRANT
IN PART AND DENY IN PART DEFENDANT RENESOLA AMERICA, INC.’S MOTION FOR AN
AWARD OF ATTORNEYS’ FEES AND NON-TAXABLE COSTS




                                       2
